DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-28 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012-196063 A (JP ‘063), in view of JP 62-4618 B2 (JP ‘618).

	In regard to claims 13 and 26-28,
JP ‘063 discloses a method and control device (motor control device) and an electric compressor, the compressor disposed in an air condition system, comprising: a stop request detector (fig. 6, step S121) that detects a forced stop request signal (unusual stop command) indicating a forced stop of power supply with respect to an electric compressor that is received from a device external to the electric compressor regardless of an operation state of the electric compressor; and an operation stop control unit that stops the electric compressor (fig. 6, step S123) in a process different from a normal stop process determined for the electric compressor (fig. 6, step S125) when the stop request detector detects the forced stop request signal. JP ‘063 does not disclose that the operation stop control unit stops the electric compressor in the 
However, JP ‘618 teaches (column 5, line 24 to column 7, line 1, fig. 3) a control device for an electric compressor that stops the electric compressor by a process (fig. 3, 100%, 65%, 30%) that differs according to the rotation speed (rotation speed N) of the electric compressor (compressor 1, compressor motor 2) when a forced stop request signal (stop signal of a switch 16) is detected.
Because the control device (motor control device) for the electric compressor of JP ‘063 and the control device for the electric compressor of JP ‘618 have a common function of stopping an electric compressor, it would have been obvious to a person having ordinary skill in the art to adapt the control device of JP ‘618 for use with that of JP ‘063 to allow for stop functions at different rotation speeds.

In regard to claim 14,
JP ‘618 teaches (col. 5, l. 24 - col. 7, l. 1, fig. 3) the operation stop control unit determines a speed range where the speed when the forced stop request signal (stop signal of the switch 16) is detected is included among a plurality of speed ranges (30-100%) determined stepwise for the speed of the electric compressor and stops the electric compressor based on a process determined for each speed range.

In regard to claims 15-17 and 22-24,
JP ‘618 (column 7, lines 2-24, fig. 5, 6) indicates that the rotation speed when a forced stop request signal is detected is reduced on the basis of the speed reduction rate (rotation speed 

In regard to claim 18,
JP ‘618 teaches (col. 5, l. 42 - col. 6, l. 1) that operation stop control unit decelerates the speed of the electric compressor based on the deceleration rate, then stands by for a predetermined time, and then stops the electric compressor.

In regard to claims 19-20,
JP ‘618 teaches (column 5, line 24 to column 6, line 39, fig. 3) that where the rotation speed when the forced stop request signal (stop signal of the switch 16) is detected is equal to or greater than a first threshold (maximum rotation speed is 100% or more), the rotation speed of the electric compressor is reduced by a predetermined rotation speed at a speed reduction rate determined for the rotation speed range equal to or greater than the first threshold, and the rotation of the electric compressor is thereafter stopped, and where the rotation speed when the forced stop request signal is detected is equal to or greater than a second threshold (minimum rotation speed is greater than 30%) and less than the first threshold (maximum rotation speed is less than 100%), the rotation speed of the electric compressor is reduced to a predetermined 

	In regard to claims 21 and 25,
JP ‘618 teaches that, in a case where the speed when the forced stop request signal is detected is less than the second threshold value, the operation stop control unit immediately stops the rotation of the electric compressor (col. 2, l. 18 - col. 3, l. 2, fig. 7).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Hamo whose telephone number is (571)272-3492. The examiner can normally be reached M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK HAMO/Primary Examiner, Art Unit 3746